Case 3:19-cv-00054-DJH-RSE Document 1-1 Filed 01/18/19 Page 1 of 5 PageID #: 8




                  EXHIBIT A
     Case 3:19-cv-00054-DJH-RSE Document 1-1 Filed 01/18/19 Page 2 of 5 PageID #: 9



NO.                                                    JEFFERSON CIRCUIT COURT
             1sct0'7S88                                DIVISION _ _ __

JESSICA L. SEAMON                                                              PLAINTIFF

v.



THE HARTFORD
One Hartford Plaza
Hartford, CT 0615 5
                                                                               DEFENDANT

SERVE:
SECRETARY OF STATE

Aka

THE HARTFORD APPEAL UNIT
PO BOX 14306            i

LEXINGTON KY 40512-4303 (I IV~
                                    '--··


SERVE:
ANY OFFICER OR AGENT



                         ***                    ***                    ***

          Comes the Plaintiff, JESSICA L. SEAMON, by counsel, and for her cause of action against
Defendant states as follows:


                                            PARTIES AND VENUE


       1. Plaintiff is a resident of Louisville, Jefferson County, Kentucky.
      2. Defendant, The Hartford, (hereinafter "carrier" or "Defendant" or" Hartford") is a corporation
          doing business in the Commonwealth of Kentucky.
       3. This is an action brought by a participant to recover long term disability benefits ("LTD"
          respectively) due to her under the terms of an insurance plan governed by §502(e) of the
          Employment Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §1132(e), which is
Case 3:19-cv-00054-DJH-RSE Document 1-1 Filed 01/18/19 Page 3 of 5 PageID #: 10



       more specifically, a contract for disability insurance and wage replacement benefits.
  4. This Court has jurisdiction pursuant to §502(e) of the Employment Retirement Income Security
       Act of 1974 (ERISA), 29 U.S.C. §1132(e).


                                                   FACTS
  5. Plaintiff was a full-time employee of Adecco, Inc. ("employer") for a sufficient time period so
       as to be eligible for wage replacement coverage under the terms of an insurance contract
       identified as, policy number GLT 675842, Claim #9004536744.
  6. As a full time employee, Plaintiff was eligible for, and was participating in the short and long-
       term disability plan ("plan") offered by employer.
  7. At all times relevant to this Complaint, the Plan was administered by Hartford and at all
       relevant times Hartford remained the so called "plan administrator".
  8.   By virtue of Plaintiff's medical impairments, and according to medical personnel, it is apparent
       that Plaintiff is permanently and totally disabled.
  9. During the appeal process Hartford compelled the Plaintiff to apply for Social Security
       Disability Benefits ("SSDI").
  10. Plaintiff then applied for and was approved Short Term Disability benefits ("STD") by Hartford.
       Plaintiff then applied for LTD and was paid for a short time. Subsequently Hartford re-
       reviewed the file and terminated LTD benefits.
  11. Hartford's in house medical review performed by the Defendant's "hired medical reviewer(s)",
       practitioner(s) of unknown qualifications, erroneously concluded that the Plaintiff was able to
       perform an occupation. The Defendant Hartford fails to offer a rational basis as to why it does
       not concur with a diagnosis of disability consistent with Plaintiffs treating physicians.
  12. Hartford's in-house reviewing staff erroneously concluded that the Plaintiff was capable of
       returning to work and to work full time, as he did before the onset of her disability. Hartford
       refused to consider all of the Plaintiff's medical ailments and combined effect on her to
       terminate benefits. Said action is in violation of Sixth Circuit jurisprudence.
  13. Hartford's refusal to consider Plaintiffs combination of medical impairments, and the effect
       each has on the other, is error. The Claimant is entitled to have the combination of all
       impairments considered under the Plan. The Defendant so callously ignored substantive
       medical proof that it cannot now enjoy the, so-called, arbitrary and capricious standard of
       review despite plan language to the contrary, and the medical history should be reviewed de
       novo.
 Case 3:19-cv-00054-DJH-RSE Document 1-1 Filed 01/18/19 Page 4 of 5 PageID #: 11



   14. Hartford is legally unable to deny Plaintiff's benefits based on even its own medical and
      vocational findings.
   15. Since Hartford compelled Plaintiff to apply for SSDI benefits it is bound to the review the
      decision of the SSA even if said decision is outside of the administrative review time period.
   16. Any physician who has personally treated the Plaintiff has never questioned the permanency
       and totality of Plaintiffs disability.
   17. Defendant Hartford's conclusions that Plaintiff is not totally disabled, and/or does not suffer
      from medically documented restrictions and limitations that prevent full time employment, was
       arbitrary and capricious, based on faulty data, flies in the face of the longitudinal medical
       evidence from the treating sources, and was executed in violation of relevant provisions of the
       plan.
   18. At all relevant times Hartford was acting under a conflict of interest as it was the entity which
       determined if the Plaintiff was disabled and the entity which is responsible for payment of LTD
       wage replacement benefits. Accordingly, the Plaintiff is entitled to discovery over and above
      that which is customarily permitted in cases litigated under the ERISA statute.
   19. Defendant cannot ignored the finding of SSA without adequate explanation in its decision and
      thusly violated of sixth circuit jurisprudence. Whitaker v. Hartford Life and Accident Co. 404
       F.3d 947 (61h Cir. 2005).
   20. Due to Defendant's actions Plaintiff is entitled to discovery exceeding standard ERISA
      protocol.
                                                  COUNTl
                             DENIAL IS IN VIOLATION OF ERISA STATUTE

   21. Pursuant to the ERISA statute Plaintiff is entitled to long-term disability benefits under the Plan.
   22. Defendant has wrongfully denied Plaintiff LTD benefits and has breached the terms of the Plan
      under the dictates of the ERIS A statute.
   23. Defendant's decision to deny Plaintiffs benefits and their claim handling have been arbitrary and
      capricious and is not supported by substantial evidence, and is tantamount to a breach of
      contract, violating Plaintiff's expectations pursuant to the contract of wage replacement
      insurance.


WHEREFORE the Plaintiff prays as follows:
   1. For payment of disability benefits due to her, calculated from the date benefits were ceased until
Case 3:19-cv-00054-DJH-RSE Document 1-1 Filed 01/18/19 Page 5 of 5 PageID #: 12



       the present, with interest to the extent permitted by law;
   1. For attorney's fees and expenses that Plaintiff has incurred for enforcing her contractual rights
       as well as her ERISA rights;
   2. For any and all equitable relief Plaintiff is entitled to under common law contract theory, tort, or
       under ERISA, including Defendants' assistance in remedying any damage its termination of
       benefits has caused respecting Plaintiff's credit history;
   3. For any other attorney fees and costs expended in connection with the unlawful denial of
       benefits;
   4. For any and all relief to which Plaintiff may be entitled under any legal claim, whether it be
       pursuant to a contract claim, state based statutory claims, federal ERISA based claims, or other
       claims that may arise once discovery is complete.




Louisville, KY 40206
Counsel for Plaintiff
502-587-0228
